Per Curiam.

The plaintiff found it necessary to call the defendant for the purpose of establishing his case. The defendant was certainly a hostile witness, and considerable latitude should have been given in her examination. The plaintiff had testified to conversations had with her which, if true, would strongly tend to establish her liability. In answer to the plaintiff’s attorney, she denied the authority of her son to make any contract for her. Counsel put a series of questions to her regarding the conversations to which the plaintiff testified, and upon objection she was not allowed to answer them. We think that under the circumstances plaintiff was clearly entitled to a much wider opportunity for examining this witness than was permitted by the learned trial court.
Judgment reversed and new trial ordered, with costs to abide the event.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.